DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a configuration operable by a configurable electronic device in claim 1
 retrieving a first configuration…which is operable by the configurable electronic device in claim 1
receiving a configuration session initiation request…from a management interface in claim 2
receiving a configuration session lock mode from the management interface in claim 2
the second configuration and the predefined parameter are received from the management interface in claim 3
the configurable electronic device to reject any new configuration session initiation requests without receiving instructions from the management interface in claim 8
the configurable electronic device to reject any new configuration session initiation requests upon receiving instructions from the management interface in claim 8
receiving a predefined parameter from a management interface in claim 11
receiving a second configuration from the management interface in claim 11
retrieving a first configuration…which is operable by the configurable electronic device in claim 11
receiving a configuration session initiation request…from a management interface in claim 12
receiving a configuration session lock mode from the management interface in claim 12
the second configuration and the predefined parameter are received from the management interface in claim 13
the configurable electronic device to reject any new configuration session initiation requests without receiving instructions from the management interface in claim 18
the configurable electronic device to reject any new configuration session initiation requests upon receiving instructions from the management interface in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification suggests the configurable electronic device as corresponding to one of the configurable electronic devices disclosed in paragraph [0007] of the specification.
A review of the specification suggests the management interface as corresponding to a management interface disclosed in accordance with paragraph [0010] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2, 11-12 are objected to because of the following informalities:  
“a first configuration” in line 12 of claim 1 needs to be replaced with “the first configuration” for clarity, consistency and to avoid interpretation of a “first configuration” that is in addition to the “first configuration” recited in line 5 of claim 1.
“The method of claim 1, The method of claim 1” in line 1 of claim 2 needs to be replaced with “The method of claim 1” to make sense.
 “a first configuration” in line 16 of claim 11 needs to be replaced with “the first configuration” for clarity, consistency and to avoid interpretation of a “first configuration” that is in addition to the “first configuration” recited in line 10 of claim 11.
“ a management interface” in line 4 of claim 12 needs to be replaced with “the management interface” for clarity, consistency and to avoid interpretation of a “management interface” that is in addition to the “management interface” recited in line 7 of claim 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
Claim 11 recites “one secondary storage” in line 5, and potentially suggests transmission storage – which is non-statutory subject matter (note that paragraph [0056] of the specification is silent as to whether the secondary storage is transitory or non-transitory).
Claim 11 recites “program instructions executable by the at least one processing units for the steps of” in lines 5-6.  Since there is no recitation of execution of the program instructions in the limitation, the program instructions are no more than software per se – which is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first configuration from the non-transitory computer readable storage medium, which is operable by the configurable electronic device” in lines 12-14.  It is not clear whether applicant intends for the first configuration being operable by the configurable electronic device or for the non-transitory computer readable storage medium being operable by the configurable electronic device.  It appears that the first configuration being operable by the configurable electronic device is more appropriate.  Clarification and/or explanation are/is required.
Claim 2 recites “The method of claim 1, before performing Step a), further comprising steps of…performing steps a) to f)” in lines 1-16.  It is not clear what applicant intends to claim with the recitation.  It appears that “The method of claim 1, further comprising steps of…performing steps a) to f)” is more appropriate and consistent with the scope of claim 12.  Clarification and/or explanation are/is required.
Claim 11 recites “a first configuration from the non-transitory computer readable storage medium, which is operable by the configurable electronic device” in lines 16-18.  It is not clear whether applicant intends for the first configuration being operable by the configurable electronic device or for the non-transitory computer readable storage medium being operable by the configurable electronic device.  It appears that the first configuration being operable by the configurable electronic device is more appropriate.  Clarification and/or explanation are/is required.
Claim 18 recites “the first mode” in line 1 of claim 18.  There is insufficient antecedent basis for the recitation in the claim.
Claim 18 recites “the second mode” in lines 3-4 of claim 18.  There is insufficient antecedent basis for the recitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-10, 11, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2014/0280833).  Claims 2-8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Brown et al. (US 9.720,700), Voltz (US 2013/0219481) and Horn et al. (US 2007/0286206).
As per claim 1, Gao teaches a method for determining a configuration operable by a configurable electronic device (method of FIG. 2; configurable electronic device is a network device ([0031], lines 1-3)), comprising steps of:
a)    receiving a second configuration (210, FIG. 2; [0032]; second configuration is configuration to be modified by network change);
b)    receiving a predefined parameter (220, FIG. 2; [0033]; predefined parameter is benchmark data before network change);
c)    archiving a first configuration in a non-transitory computer readable storage medium (230, FIG. 3; [0034]; rollback a network change suggests unmodified configuration being archived in a non-transitory computer readable medium prior to executing network change; first configuration is unmodified configuration);
d)    applying the second configuration (230, FIG. 3; [0034]; executing network change suggests applying the second configuration);
e)    determining whether the predefined parameter is satisfied (240, 250, “The changes are OK?” in FIG. 2; [0035]; “The changes are OK?” suggests determining whether the predefined parameter is satisfied);
f)    when the predefined parameters are satisfied (YES from “The changes are OK” suggests the predefined parameters are satisfied),
i) maintaining to apply the second configuration (260, FIG. 2; [0036]; “create document for review” suggests the application of the second configuration being maintained);
g)    when the predefined parameter is not satisfied , (NO from “The changes are OK” suggests the predefined parameters are not satisfied),
i)    retrieving the first configuration from the non-transitory computer readable storage medium, which is operable by the configurable electronic device (230, FIG. 3; [0034]; rollback a network change suggests archived unmodified configuration being retrieved from the non-transitory computer readable medium); and
ii)    applying the first configuration (230, FIG. 3; [0034]; rollback a network change suggests the first configuration being applied).
As per claim 2, Gao teaches (A) receiving a configuration session initiation request for initiating a configuration session from a management interface (101, FIG. 1; FIG. 3; [0030], lines 3-4; [0037], lines 1-2; user interface (FIG. 3) is management interface) and (6) performing steps a) to f) for applying the second configuration (see teachings of Gao with respect to a) to f) in the rejection of claim 1 above).  Gao does not teach the remaining limitations of the claim.
Brown teaches the followings:
(B)    determining whether a configuration session lock is locked or not (322, “CONFIG-READY MODE?” - FIG. 3B; col. 23, lines 7-17; Y at “CONFIG-READY MODE?” suggests configuration session lock is not locked; N at “CONFIG-READY MODE?” suggests configuration session lock is locked);
(C)    when the configuration session lock is locked (N at “CONFIG-READY MODE?”, FIG. 3B),
(1) rejecting the configuration session initiation request (N at “CONFIG-READY MODE?” results directly in “END” in FIG. 3B, suggesting no other action – hence the configuration session initiation request being rejected);
(D)    when the configuration session lock is not locked (Y at “CONFIG-READY MODE?”, FIG. 3B),
(1)    accepting the configuration session initiation request (323-325, FIG. 3B; col. 23, lines 18-42).
Brown would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to determine whether a configuration session lock is locked or not in order to reject the configuration session initiation request of Gao when the configuration session lock is locked and to accept the configuration session initiation request of Gao when the configuration session lock is not locked.  
Gao/Brown does not teach the remaining limitations of the claim.  Voltz teaches generating a configuration session ID for identifying a configuration session to subsequent commands of the configuration session ([0071], lines 7-14).  Voltz would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to (2) generate a new configuration session identifier to identify the configuration session to subsequent commands of the configuration session.
Gao/Brown/Voltz does not teach the remaining limitations of the claim.  Horn suggests 
(3)    receiving a configuration session lock mode from a management interface ([0046], lines 6-12; session state is unlocked with an exchange of messages that starts the process from an access terminal), 
(4)    setting a configuration session lock mode (configuration session lock mode is set to unlocked ([0046], lines 6-12));
(5)    setting the configuration session to a first state (first state is unlocked state ([0046], lines 6-7) for applying a configuration); 
(6)    performing steps a) to f) (attributes are reconfigured or changed when session state is unlocked ([0046], lines 5-6) suggests performing steps to apply a reconfiguration; steps a) to f) are performed to apply the second configuration of Gao; a second configuration of Gao is a reconfiguration); and
(7)    setting the configuration session to a second state (second state is locked state to end the process ([0046], lines 7-8)).
Horn would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to receive a configuration session lock mode from the management interface of Gao/Brown/Voltz, set a configuration session lock mode, set the configuration session to a first state to start the process of performing steps a) to f) of Gao and to set the configuration session to a second state to end the process.
As per claim 3, Gao suggests the second configuration and the predefined parameter being received from the management interface ([0037], lines 1-2; 210, 220 – FIG. 2).
As per claim 4, Horn teaches the first state being an active state, wherein the active state indicates that the configuration session is in operation ([0046], lines 4-6; active state is unlocked state; configuration is performed during unlocked state).
As per claim 5, Horn teaches the second state being an inactive state, wherein the inactive state indicates that the configuration session is not in operation ([0046], lines 4-6; inactive state is locked state; process ends in lock state – hence configuration not being performed during locked state).
As per claim 6, Voltz suggests the new configuration session identifier being unique (session ID must be included with subsequent commands during the given session ([0071], lines 12-14) suggests the session identifier being unique to the session).
As per claim 7, Voltz suggests the new configuration session identifier being a process identifier (session ID for configuration setting ([0071], line 8); configuration setting is a process – hence a process identifier).
As per claim 8, Gao/Brown teaches allowing the configurable electronic device to reject any new configuration session initiation requests upon receiving instructions from the management interface (see teachings of Gao/Brown in the rejection of claim 2 above) – hence the configuration session lock mode comprising a second mode.
Gao/Brown does not teach allowing the configurable electronic device to reject any new configuration session initiation requests without receiving instructions from the management interface. It was however known in the art prior to the effective filing date of the claimed invention to initiate a new configuration session request without receiving instructions from the management interface when the new configuration session request is initiated by a change in policy or a trigger event (i.e. a trigger event other than receiving instructions from a management interface).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to initiate a new configuration session request without receiving instructions from the management interface when the new configuration session request is initiated by a change in policy or a trigger event (i.e. a trigger event other than receiving instructions from a management interface).  
When the new configuration session request is initiated without receiving instructions from the management interface, Brown would suggest to one skilled in the art prior to the effective filing date of the claimed invention to allow the configurable electronic device to reject the configuration session initiation request without receiving instructions from the management interface when the configuration session lock is locked (see teachings of Brown and combination of Brown with Gao in the rejection of claim 2 above).
As per claim 9, Gao suggests the predefined parameter being substantially based on an expected outcome of the second configuration (220, 240, 250, Yes from “The changes are OK?” in FIG. 2 suggests benchmark before change being substantially based on benchmark after change; benchmark after change is expected outcome of the second configuration).
As per claim 10, Gao suggests the expected outcome being reachability of a destination ([0031] suggests a network device being configured – hence the network device being reachable; network device is a destination of the network change).
As per claims 11-20, the claims generally correspond to claims 1-10 and are rejected on the same bases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: April 10, 2021